Case 1:19-cr-10080-NMG Document 972-31 Filed 03/25/20 Page 1 of 5




               EXHIBIT EE
Case 1:19-cr-10080-NMG Document 972-31 Filed 03/25/20 Page 2 of 5
Case 1:19-cr-10080-NMG Document 972-31 Filed 03/25/20 Page 3 of 5
Case 1:19-cr-10080-NMG Document 972-31 Filed 03/25/20 Page 4 of 5
           Case 1:19-cr-10080-NMG Document 972-31 Filed 03/25/20 Page 5 of 5
                                         UNCLASSIFIED

 FD-1023                      FEDERAL BUREAU OF INVESTIGATION
                                   CHS REPORTING DOCUMENT




Synopsis:
CHS proffer 12/6/2019

                                         SIGNATURE

              Submitted By
    First Level Approved By




FD-1023                                     Page 4 of 4     FEDERAL BUREAU OF INVESTIGATION

                                         UNCLASSIFIED
                                                                  SINGER-REPORTS-000134
